           Case 1:20-cv-08292-LGS Document 26 Filed 12/11/20 Page 1 of 3

                             MCLAUGHLIN & STERN, LLP
                                           FOUNDED 1898


       BRETT R. GALLAWAY              260 MADISON AVENUE                MILLBROOK, NEW YORK
              Partner               NEW YORK, NEW YORK 10016           GARDEN CITY, NEW YORK
  bgallaway@mclaughlinstern.com          (212) 448–1100               WEST PALM BEACH, FLORIDA
          (212) 448-1100               FAX (212) 448–0066                 NAPLES, FLORIDA
                                     www.mclaughlinstern.com


                                                     December 11, 2020

By ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

         Re:   Onate v. AHRC Health Care, Inc., et ano.,
               20-cv-8292(LGS)

Dear Judge Schofield:

         We are counsel to Plaintiff and the proposed class in the above-referenced matter and take
this opportunity to respond to Defendant Care Design NY, LLC’s (“CDNY”) December 3, 2020
pre-motion letter filed in anticipation of their proposed motion to dismiss or for summary judgment
and Defendant AHRC Health Care, Inc.’s (“AHRC”) December 4, 2020 letter requesting similar
relief (collectively as “Defendants’ Letters”). See Dkt. Nos. 21 & 23. In short, CDNY’s letter
improperly focuses attention solely on Plaintiff’s allegations of joint employer liability while
completely ignoring all well-pled claims for successor liability. Moreover, CDNY attempts to
circumvent the discovery process by asserting that selective and cherry-picked payroll records may
refute Plaintiff’s wage and hour claims. Given that no discovery has occurred, and Plaintiffs’
allegations go to numerous types and instances of wage and hour violations, CDNY’s attempted
pre-discovery misdirection is improper and premature. Finally, AHRC’s barebones letter fails to
identify any facts or legal basis that would support its proposed motion and as such, is not in
compliance with Your Honor’s Individual Rule III(A)(I). The Court should recognize and deny
Defendants’ Letters as mere “busy work” and order that Defendants answer Plaintiff’s well-pled
complaint and move through the normal course of discovery.

    1. The Allegations in Plaintiff’s Well-Pled Complaint in Response to CDNY’s Letter

        Plaintiff pleads 22-pages of detailed factual allegations which, when viewed in the totality
of the circumstances, clearly sets forth cognizable claims for all causes of action. See Dkt. No. 1.
Specifically, Plaintiff alleges that he was hired by AHRC on January 27, 2014 and on or around
July 1, 2018 his position was transitioned to the oversight of CDNY. See Dkt. No. 1 at ¶ 12.
Despite the change from AHRC to CDNY, Plaintiff’s “roles, responsibilities, duties, accounts,
hourly rate, supervisors, and work schedule all remained the same.” Id. CDNY fails to
differentiate itself from AHRC in terms of these allegations and relies on an improper and
premature argument that because CDNY was not formed until April 2017 and therefore cannot be


{N0250369.1}
                 Case 1:20-cv-08292-LGS Document 26 Filed 12/11/20 Page 2 of 3
MCLAUGHLIN & STERN, LLP
      Hon. Lorna G. Schofield
      December 11, 2020
      Page 2

      liable for any violations committed by its predecessor, AHRC, prior to the change in July 2018.
      See Dkt. No. 21. This is false. CDNY completely ignores any and all assumptions and allegations
      of successor liability between the two entities. See Dkt. No. 1 at ¶¶ 26-28.

              Moreover, CDNY’s reliance on Urena v. Swiss Post Solutions, Inc., 2016 WL 5173389
      (S.D.N.Y. Sept. 21, 2016) (Schofield, J.) is misplaced. There, the plaintiff brought an action
      alleging that defendants Swiss Post Solutions, Inc. (“SPS”) and the American Society for the
      Prevention of Cruelty to Animals (“ASPCA”) violated the Americans with Disabilities Act
      (“ADA”). Id. at *1. As to the ASPCA, its liability was premised on its status as the plaintiff’s
      employer, and under the ADA, whether an individual is an employee is premised on the common
      law of agency. See id. at *3. Ultimately, based on the common law of agency, the court held that
      the plaintiff’s allegations were insufficient as to ASPCA. See id. at *4. Here, by contrast, Plaintiff
      properly alleges that CDNY is a joint employer – an inquiry entirely different than that of an
      agency, as was the case in Urena. Moreover, the Complaint is replete with detailed allegations
      regarding CDNY’s status as a joint employer, including (1) that AHCR transitioned more than
      2,500 people to CDNY, including Plaintiff; (2) that upon transitioning from AHCR to CDNY, his
      roles, responsibilities, duties, accounts, hourly rate, supervisors, and work schedule all remained
      the same; (3) the compensation policies of Defendants are centrally and collectively dictated,
      controlled, and ratified; and (4) Defendants had the power to control wage policies and practices
      through their oversight of day-to-day operating procedures, control over Hourly Employee work
      schedules, ability to determine Hourly Employees’ rate of pay, and ability to control recordkeeping
      practices. See Dkt. No. 1 at ¶¶ 12, 26, 28.

              CDNY’s remaining authorities are merely cited in support of the undisputed contention
      that the joint employer test – not the single employer test – is applicable in this FLSA action. See
      Dkt. No. 21 at n. 1. Plaintiff does not allege that CDNY is a single employer, but rather a joint
      employer. Any allegations in the Complaint pertaining to common ownership and management
      go towards CDNY’s potential successor liability.

              Additionally, CDNY relies on selective time records, on which Plaintiff has not had any
      chance to perform a complete review or conduct discovery, to assert that its time keeping
      procedures and practices were lawful. See Dkt. No. 21. As the Court is aware, Defendants cannot
      rely on extraneous documentary evidence on a motion to dismiss and given that Plaintiff has not
      yet had a chance to take any discovery, a motion for summary judgment based on these records is
      premature. See Hutchins v. Solomon, 2018 WL 4757970, at *9 (S.D.N.Y. Sept. 29, 2018) (holding
      that it was improper for court to consider extraneous documents submitted by the defendant in
      support of motion to dismiss without converting motion into a motion for summary judgment and
      giving the plaintiff opportunity to submit Rule 56 materials) citing Goldman v. Belden, 754 F.2d
      1059, 1066 (2d Cir. 1985). CDNY has not produced all time and payroll records for Plaintiff, but
      rather just a suspicious selection which purports to support its defense. Plaintiff has not been
      afforded the opportunity to take any discovery on these records to assess their validity and
      implementation. Moreover, we do not know: 1) when these alleged timekeeping policies went
      into effect; 2) who instituted the change; 3) why the change was made; and 4) what analysis CDNY
      supposedly did to create this policy which, based on AHRC’s lack of any similar contemporaneous


      {N0250369.1}
                 Case 1:20-cv-08292-LGS Document 26 Filed 12/11/20 Page 3 of 3
MCLAUGHLIN & STERN, LLP
      Hon. Lorna G. Schofield
      December 11, 2020
      Page 3

      records or policies, was different from its predecessor’s wage and hour policy. Moreover, Plaintiff
      alleges that the same managers, which demanded the performance of the uncompensated work,
      remained despite the change from AHRC to CDNY. See Dkt. No. 1, ¶ 19. Additionally, Plaintiff
      seeks to certify a class of employees who “were not fully compensated for time worked over forty
      hours per week at overtime rates.” See Dkt. No. 1, ¶ 36. Thus, Plaintiff’s claims are not limited
      to just time rounding and meal break violations, but also any additional uncompensated work that
      AHRC and/or CDNY supervisors required Plaintiff and members of the proposed class to perform.

          2. The Allegations in Plaintiff’s Well-Pled Complaint in Response to AHRC’s Letter

              Clearly and improperly piggybacking off of CDNY’s letter, AHRC submits a 1-paragraph
      pre-motion letter which contains no facts, support or legal basis to file their proposed motion for
      partial dismissal. See Dkt. No. 23. AHRC does not attach or rely on any time and payroll records
      – likely because none exist – to support its claim that Plaintiff and members of the proposed class
      were appropriately compensated. Additionally, AHRC ignores the facts in the well pled complaint
      concerning joint employer status and completely ignores any inference of successor liability.
      Importantly, while it is hard to decipher from the minimal support in AHRC’s letter, it appears that
      AHRC does not intend to challenge the unlawful time rounding practices prior to the CDNY
      transition. This inherent acknowledgement of potential liability should be telling as to the
      legitimacy of Plaintiff’s claims against AHRC and CDNY.

             As Plaintiff has pled detailed factual allegations that, taken as true, would survive
      Defendants’ proposed motions, the Court should deny Defendants’ Letters. However, if the Court
      believes that any deficiencies exist which may be cured by an amendment to the Complaint,
      pursuant to Your Honor’s Individual Rule 3(C)(2), Plaintiff intends to seek leave to amend. We
      thank the Court for its time and consideration with regard to this request.

                                                           Respectfully submitted,



                                                           Brett R. Gallaway, Esq.
                                                           McLaughlin & Stern, LLP
                                                           260 Madison Avenue
                                                           New York, New York 10016
                                                           Tel: 212-448-1100

                                                           Attorney for Plaintiff

      Cc via ECF: Defendants’ Counsel




      {N0250369.1}
